Title: To John Adams from C. W. F. Dumas, 15 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 15e. Avril 1783

J’ai été fort agréablement affecté de la bonne compagnie que vous m’avez adressée, & des honorées vôtres du 28 & 30e. Mars, qu’ils m’ont remises.

Nous aurons Soin exactement com̃e vous le desirez, & de la santé & de l’amusement agréable & utile de Mr. Votre fils. Chaque fois qu’on tire la Sonnette de l’hôtel, nous croyons que c’est lui: mais, à notre grand regret, il n’a pas paru encore.
Mr. Van Berckel presse ses préparatifs, pour partir au plus tard vers la mi-Juin. Il sera bien aise de votre compagnie, si les circonstances vous permettent de la lui accorder.— Deux braves Capitaines, Mr. Rymersma de Rotterdam, & Mr. Decker de Gouda qui com̃ande actuellement le beau Vaisseau le Tigre, briguent l’honneur de le transporter, & d’aller échanger avec les Etats-Unis les premiers honneurs du Pavillon de leur Republiqe. Mr. Van Berckel me paroît décidé à aller droit à Philadelphie, à cause de son bagage & de sa suite, qui l’embarrasseroit autrement. Il pense que le meilleur pour lui est de com̃encer par monter sa maison, d’y laisser tout cela en ordre, &, quand les chaleurs seront passées, de faire une excursion par N. York, où il mettra peut-être son fils cadet en apprentissage, jusqu’à Boston.
Celui qui m’a écrit en confidence, est dans la Sphere privée; & je ne lui connois aucune influence dans les affaires publiques ni de l’Améque ni de l’Europe. J’ignore la source où il peut avoir puisé ses anecdotes: mais j’ai tout lieu de penser, qu’elle est analogue avec vos principes, plutôt qu’avec ceux de tout autre qui pourroit en avoir de différents. Je persiste dans mon Sentiment, que la Négociation en question, la plus Scabreuse, selon moi, de toutes celles qui restent à faire, ne sauroit être mise entre des mains plus sures & plus heureuses: mais je sens très-bien en même temps, qu’à la même place j’aurois aussi la maladie du pays.
J’ai com̃uniqué à Mr. Holtzhey le paragraphe qui le regarde.
J’ai écrit un Billet aux Com̃is de la Poste, pour leur faire contremander les papiers Anglois, excepté le London Courant; & je leur en écrirai un autre, dès que cette Lettre-ci sera finie; parce qu’ils me paroissent tergiverser, & prétendre que tous ces papiers soient continués jusqu’à l’expiration des 6 mois à la fin de Juin. Je Suis avec grand respect, / De Votre Excellence / le très-humble & très obeissant / Serviteur
Dumas

 
Translation
Sir
The Hague, 15 April 1783

I was most pleasantly diverted by the good companions you sent me and by your honored letters of 28 and 30 March, which they delivered.
We shall take very good care of your son’s health and see that he is agreeably and usefully entertained, just as you wish. Each time someone rings the doorbell we think it is he, but to our great regret he has not yet appeared.
Mr. Van Berckel is hurrying his preparations in order to leave in mid-June at the latest. He will be very much at home in your company, if circumstances allow you to travel with him. Two fine captains, Mr. Riemersma of Rotterdam and Mr. Decker of Gouda, the current commander of the splendid ship Tiger, are competing for the honor of conveying him and of exchanging with the United States the first honors for the flag of the republic. Mr. Van Berckel appears to me determined to go straight to Philadelphia because of his baggage and retinue, which would otherwise encumber him. He thinks his best plan is to begin by setting up house. He will then leave it all in order, and, when the hot season is over, travel to Boston via New York, where he is thinking of putting his younger son into apprenticeship.
The person who wrote to me in confidence is in the private sector and as far as I know has no influence in public affairs in either America or Europe. I have no knowledge of the source of his anecdotes but have every reason to think it one with principles analogous to your own rather than someone with whom you might differ. I still feel that the negotiation in question, in my view the most difficult of all that remain, could not be in more certain or fortunate hands, but I also feel that in your place I too would be homesick.
I sent Mr. Holtzhey the paragraph concerning him.
I wrote a note to the postal clerks telling them to cancel the English papers, except the London Courant, and I shall write them again as soon as I have finished this letter because they seem to be beating about the bush, claiming that these papers have to continue until the full six months expire in late June. I am, with great respect, your excellency’s very humble and very obedient servant
Dumas

